Citation Nr: 0610937	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  00-16 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
prior to March 25, 2003 and in excess of 20 percent beginning 
on March 25, 2003 for the service-connected chronic 
lumbosacral spine strain.  

2.  Entitlement to service connection for claimed bilateral 
pes planus.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from April 1992 to 
September 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO in 
August 1998 and June 1999.  

The Board remanded this case for additional development in 
October 2002.  

The veteran's appeal also initially included the issues of 
service connection for a claimed neck and shoulder disorder.  
This claim, however, was granted in a September 2005 rating 
decision.  

The claim for an increased evaluation for chronic lumbosacral 
spine strain will be addressed in both the REASONS AND BASES 
and REMAND sections of this document.  

The claim of service connection for bilateral pes planus also 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDING OF FACT

The service-connected chronic lumbosacral spine strain is 
shown to be productive of symptoms including flexion limited 
to 30 degrees and pain on range of motion testing; this 
symptomatology has been consistent throughout the pendency of 
this appeal.  



CONCLUSION OF LAW

The criteria for the assignment of an initial 40 percent 
evaluation for the service-connected chronic lumbosacral 
spine strain for the entire appellate period have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5235-5243 (2005); 38 C.F.R. 
§ 4.71a including  Diagnostic Code 5292 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  

The Board has considered this new legislation with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further assistance in developing the 
facts pertinent to this limited matter is required at this 
time.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001), a 10 percent evaluation 
was warranted for mild intervertebral disc syndrome.  A 20 
percent evaluation was in order for moderate intervertebral 
disc syndrome, with recurring attacks.  

A 40 percent evaluation contemplated severe intervertebral 
disc syndrome, characterized by recurrent attacks with 
intermittent relief.  A 60 percent evaluation was warranted 
for pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy which 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005), a 10 percent 
evaluation is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  

A 20 percent evaluation contemplates intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months.  

A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  A 60 percent evaluation contemplates incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective on 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the old criteria of Diagnostic Code 5292, addressing 
limitation of motion of the lumbar spine, a 10 percent 
evaluation contemplated slight limitation of motion.  A 20 
percent evaluation was warranted for moderate limitation of 
motion.  A 40 percent evaluation was in order for severe 
limitation of motion.  

Under the recent code revisions (Diagnostic Codes 5235-5242), 
a 10 percent evaluation is in order for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are evaluated 
separately.  

In this case, the RO has evaluated the service-connected 
disability as 10 percent disabling prior to March 25, 2003 
and as 20 percent disabling beginning on March 25, 2003.  

The Board, however, finds that there is a sufficient basis 
for a significantly increased evaluation under both the old 
provisions of Diagnostic Code 5292 and the rating scheme 
enacted in 2003.  Additionally, the Board finds that there is 
evidence supporting this increase prior to March 25, 2003.  

The report of the veteran's August 2000 VA orthopedic 
examination indicates flexion limited to 30 with pain on all 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996); 38 C.F.R. §§ 4.40, 4.45.  

The veteran's March 2003 VA examination revealed forward 
flexion to 40 degrees, with pain on range of motion testing.  

A May 2003 evaluation conducted by Dr. Louis S. Halikman 
revealed forward flexion to 30 degrees, extension and 
bilateral side bending to 10 degrees, and tenderness on 
palpation of the midline structures even with light touch.  

The Board also notes that, in an April 2003 addendum, the 
doctor who conducted the March 2003 VA examination noted that 
it was "difficult to differentiate detailed findings of 
symptomatology associated with service-connected lumbosacral 
spine strain and subsequent low back injury."  

The Board is thus compelled to consider all of the veteran's 
objective symptomatology as encompassed by her service-
connected disorder.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (when it is not possible to separate the 
effects of a nonservice-connected condition from those of a 
service-connected condition, reasonable doubt should be 
resolved in the claimant's favor with regard to the question 
of whether certain signs and symptoms can be attributed to 
the service-connected condition).  

In summary, the objective findings of record are indicative 
of forward flexion limited to 30 degrees and, after taking 
into account objective evidence of painful motion, severe 
limitation of motion.  

Accordingly, a 40 percent evaluation is warranted for the 
entire appellate period under the pre-2003 provisions of 
Diagnostic Code 5292.  38 C.F.R. § 4.7.  

The questions of whether both an evaluation in excess of 40 
percent and separate evaluations for associated neurological 
abnormalities are warranted will be addressed hereinbelow.  



ORDER

An increased, initial 40 percent evaluation for the service-
connected chronic low back strain is granted for the entire 
appellate period, subject to the regulations governing the 
payment of VA monetary benefits.  



REMAND

In September 2005, the veteran was scheduled for VA 
orthopedic, feet, and spine examinations at the Baltimore, 
Maryland VA Medical Center (VAMC).  It is noted in the record 
that she did not report for those examinations, and the 
examinations were cancelled.  

However, in a December 2005 statement, the veteran indicated 
that she was informed of the examination appointments by an 
automated telephone call on the day that the examinations 
were scheduled.  She noted that she had contacted the 
Baltimore VAMC requesting that the appointments be 
rescheduled due to a conflict.  Furthermore, she indicated 
that she made additional efforts to reschedule her 
examination appointments but, so far, had been unsuccessful.  

The Board finds the veteran's explanation of her absence from 
the previously scheduled examinations to be plausible and 
observes that, given the evidence of record, there indeed is 
a basis for a further examination.  

As to the claim for an increased evaluation for lumbosacral 
spine strain, noted above, the Board has found sufficient 
evidence to support an evaluation of 40 percent.  

The veteran's last examination for this disorder, however, 
was conducted more than three years ago in March 2003.  
Subsequent medical records, notably a March 2004 VA treatment 
record, indicate subjective complaints of a progressive 
worsening of the veteran's low back disorder.  

The Board also seeks additional information as to the extent 
of this disorder.  As noted above, the examiner who conducted 
the March 2003 VA examination was unable to differentiate 
between service-connected and nonservice-connected low back 
symptoms.  

However, the radiological studies cited in that report 
indicated only minimal spurring of L3, with no "significant 
disease."  The March 2004 record, however, reflects that a 
May 2003 MRI revealed mild broad disc bulges at L4-L5 and L5-
S1, with peripheral annular tearing.  The veteran has also 
reported pain radiating down both legs.  

It is essential that the evidence of record contain 
clarification as to the extent of such additional disability 
and whether such disability is etiologically related to the 
underlying service-connected disorder.  

As to the claim for service connection for bilateral pes 
planus, the Board observes that the doctor who conducted the 
March 2003 VA examination noted in an April 2003 addendum 
that that the veteran's flat feet did not worsen beyond 
normal progress in service.  

This opinion, however, consists solely of a one-word response 
to an RO question.  No rationale or citations to prior 
evidence, including in-service medical records showing 
complaints of foot pain, were cited.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the etiology, 
nature, and extent of her low back and 
foot disorders.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner, 
including range of motion studies and an 
analysis as to the presence and extent of 
any painful motion or functional loss due 
to pain, should be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide 
diagnoses for all current low back 
disorders.  The examiner should 
specifically comment on whether the 
veteran currently suffers from both 
degenerative disc disease of the 
lumbosacral spine and radiculopathy of 
the extremities; if so, the examiner 
should provide an opinion as to whether 
such disorders are etiologically linked 
to the service-connected lumbosacral 
spine strain.  

The examiner is also requested to offer 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater likelihood) that the veteran's 
bilateral pes planus worsened beyond 
natural progression during service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  As appropriate, 
citations to prior medical records should 
be provided.  

2.  After completion of the above 
development, the veteran's claims for an 
increased evaluation for lumbosacral 
spine strain and service connection for 
bilateral pes planus should be 
readjudicated.  If the determination of 
either claim remains less than fully 
favorable to the veteran, she and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


